Citation Nr: 0112358	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for revocation of the forfeiture 
of VA benefits (except insurance benefits) under the 
provisions of 38 U.S.C.A § 6103. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1944, when he was captured and executed by the enemy.  The 
appellant is the veteran's widow.  


REMAND

The appellant seeks to reopen her claim for revocation of 
forfeiture of VA benefits. 

In the interest of clarity, the Board will briefly review the 
law and regulations pertinent to this claim.  The factual 
background of this case will then be set forth.  The Board 
will then provide reasons and bases for its remand.   

Relevant Law and Regulation

Forfeiture of VA Benefits

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA shall forfeit all rights, 
claims, and benefits under all laws administered by VA.  
38 U.S.C.A. § 6103(a) (West 1991); compare 38 U.S.C. § 
3503(a) (predecessor provision). 


Finality and the reopening of claims by new and material 
evidence

In general, Board decisions are final.  See 38 U.S.C.A. 7104; 
38 C.F.R. 20.1100. A final decision cannot be reopened unless 
new and material evidence is presented. Pursuant to 38 
U.S.C.A. 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim. Knightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, VA must apply a sequential analysis.  See 
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge, supra, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances involved in a case, even where it would not be 
enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  See also Winters v. West, 12 Vet. 
App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio. The law therefore provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim. See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).


VA's duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Of particular relevance to this issue, involving finality and 
new and material evidence, the VCAA specifically provides 
that there is nothing in its provisions which require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.   VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A(f))]. 
  
Factual and Procedural Background

As noted in the Introduction, the veteran was killed in 
service in 1944.  In a December 1951 rating decision, the 
appellant was awarded death compensation benefits, based upon 
her status as the unremarried widow of the veteran.  

In November 1959, a VA field investigation was conducted 
after receipt of information that the appellant had entered 
into a married relationship with E.D.  Following the conduct 
of this investigation, by administrative decision dated in 
January 1960, the appellant's dependency and indemnity 
compensation benefits were terminated on the basis that she 
could no longer be considered a unremarried widow.  

By letter dated in November 1970, the appellant sought 
restoration of her dependency and indemnity compensation 
benefits.  In due course, the appellant's request was 
considered under liberalizing legislation effective January 
1, 1971, which removed the previously existing bar to 
benefits in the case of a remarried widow upon termination of 
the remarriage by death or divorce, and in those cases where 
the recipient engaged in marital-type conduct but the conduct 
had terminated.  See Public Law 91-376.       

In May 1974, a VA field examination was conducted.  The 
appellant reported in a contemporaneously dated affidavit 
that she was then the mistress of E.D., and that they each 
had their own homes.  She added that E.D. had a legal wife, 
A.M., and that E.D. had informed her of his marriage.  She 
stated that her reputation in the community was that of 
mistress to E.D.  

In his affidavit, D.A. stated that he was E.D.'s co-worker 
and knew that the appellant was E.D.'s mistress.  He knew 
that E.D. had a "legal wife," who was still alive.  

By  decision dated in February 1975, VA determined that the 
appellant had forfeited all VA benefits on the basis that she 
had knowingly and deliberately made false and fraudulent 
statements in support of her claim to reestablish entitlement 
to VA benefits.  VA found that the appellant had lived with 
E.D. in a husband and wife relationship before and after 
January 1, 1971.  

By decision dated in February 1978, the Board found that the 
evidence submitted in connection with the appellant's 1970 
claim did not establish that she presented false evidence in 
applying for restoration of VA benefits, and ruled that the 
appellant had therefore not forfeited VA benefits.    

In October 1980, a VA field examination was conducted, and 
the appellant was interviewed.  In her affidavit, the 
appellant stated that she first met E.D. in 1951.  She stated 
that they began a "common-law" relationship beginning in 
1952.  She stated that at some point in 1961, she purchased 
her current home and there moved.  About that time, E.D.'s 
wife confronted her about the relationship she had with E.D., 
and the relationship between E.D. and the appellant 
deteriorated.  Eventually, E.D. moved from the appellant's 
home at some point in 1963 to a home provided by his employer 
in the company compound.  

The appellant denied moving in with E.D., and stated that 
from that point onward, the couple only met for trysts, and 
that they  "no longer openly lived together as husband and 
wife under one roof as in the previous years prior to 1963."  
She added that she had always been known in the community as 
his mistress or "wife number 2," but represented herself as 
the unremarried widow of the veteran.  She stated that after 
the E.D. was involved in a motor vehicle accident in 1974, 
she had not seen E.D.    

Also of record is a memorandum executed by the VA field 
examiner conducting the investigation of October 1980.  The 
memorandum reflects that the examiner conducted eight other 
interviews with named individuals residing at or near the 
appellant's home, or the house provided by E.D.'s employer.  
In substance, all eight interviewees were aware of a marital-
like relationship between the appellant and E.D.  The six 
interviewees who could provide an estimate as to when the 
relationship between the appellant and E.D. ended all placed 
the end of the relationship as not earlier than 6 six prior 
to the October 1980 investigation, or sometime in 1974.   

The RO proposed in February 1984 that the appellant be found 
to have forfeited all rights to VA benefits because she had 
submitted fraudulent and false information in her most recent 
attempt to have her VA benefits restored.  The appellant was 
advised of this proposal and her due process rights by letter 
contemporaneously dated.  In November 1984,  forfeiture was 
declared against the appellant.  

By decision dated in March 1988, the Board found that the 
evidence received since its February 1978 decision clearly 
and unmistakably showed that the appellant made fraudulent 
statements in order to obtain VA benefits and that she 
therefore had forfeited her rights to all VA benefits.  

In November 1988, the appellant submitted several affidavits 
and requested that her claim be reopened.  Affidavits from 
E.T., E.G.T., and D.B., reflect the makers' observations that 
the appellant did not live in the company-provided home of 
E.D,. and that the appellant and E.D. lived together from the 
early 1950s until 1963, at which time the couple separated.  

In January 1989, the appellant was informed by letter that 
the affidavits she submitted were not new and material.  
Subsequently that month, the appellant filed a notice of 
disagreement as to this finding.  

By decision dated in May 1991, the Board found that the 
appellant had not submitted new and material evidence to 
warrant the reopening of her claim for revocation of 
forfeiture of VA benefits.  In August 1991, the appellant's 
motion for reconsideration of the May 1991 decision was 
denied. 

Among the evidence submitted in support of her current 
attempt to reopen her claim for revocation of forfeiture, the 
appellant submitted several affidavits executed in or about 
July 1994, and from individuals not previously identified of 
record.  In substance, the statements of P.N.A., S.L.G., 
V.M.F., E.B.S., E.O., and C.G.V. reflect the makers' 
observation that the appellant had not been observed to have 
been living with another man at her home.  

Of these affiants, E.B.S., E.O., and C.G.V. stated that they 
knew and were neighbors of the appellant and the veteran 
since before World War II.  In particular, E.O. reported that 
the appellant has been living at her present home since the 
Philippines were liberated, and that she had not been seen 
living with any other man, nor was she supported by any man.  

In March 1995, the appellant submitted a certificate from a 
municipal authority reflecting that the record of marriage 
between E.D. and his wife was destroyed during World War II.  

By decision dated in April 1995, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to reopen her claim for revocation of 
forfeiture of VA benefits.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1997.  The Board then found that under the 
then applicable test in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), the appellant had not presented "material" evidence 
(i.e., that which posed a reasonable possibility of changing 
the outcome of May 1991 decision.).     

The appellant challenged the Board's decision by an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a unilateral motion for remand filed by 
VA, the Court remanded the appellant's claim by order dated 
August 14, 2000.  As was noted in VA's motion, the Court 
observed that under the decision of the United States Court 
of Appeals for Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998), the test for materiality as set forth 
in Colvin had 
been invalidated, and the Hodge decision mandated that VA 
evaluate claims to reopen according to the analysis set forth 
in 38 C.F.R. § 3.156.  The Court also cited Trilles v. West, 
13 Vet. App. 314 (2000), which as noted above applied the law 
and regulations pertaining to reopened previously denied 
claims to claims for revocation of forfeiture, such as this 
one.

Reasons for Remand

As is noted above, this matter has been remanded to the Board 
for readjudication in light of the Federal Circuit Court of 
Appeals decision in Hodge, supra.  

The Board's March 1988 and May 1991 decisions are final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Because the 
appellant's claim had been previously denied, it can only be 
reopened by the presentation of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  See Trilles v. 
West, 13 Vet. App. 314 (2000) [holding that a claimant who 
has been the subject of a final decision declaring forfeiture 
of eligibility for VA benefits may have the final decision 
reopened upon the proffer of new and material evidence; or a 
revised finding based upon clear and unmistakable error, and 
overruling Tulingan v. Brown, 9 Vet. App. 484 (1996) and 
Villeza v. Brown, 9 Vet. App. 353 (1996)].  

Not mentioned by the Court and pertinent to the current 
posture of this case is the Court's decision in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he or she has been prejudiced thereby.

Accordingly, the Board has carefully considered whether it 
may adjudicate the claim on the basis of the evidence now of 
record, applying the Hodge decision.  In so doing, it has 
considered whether the appellant has been given adequate 
notice to respond and, if not, whether she has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board believes that under the circumstances presented in 
this case, involving not one but two significant subsequent 
appellate decisions, Hodge and Trilles, the matter should be 
remanded to the RO so that the appellant may be accorded 
appropriate due process before readjudication by the RO.  In 
particular, the appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Accordingly, this matter is REMANDED for the following:

The RO should take any appropriate 
developmental action it deems necessary 
to adjudicate whether the appellant's 
claim for revocation of forfeiture of VA 
benefits should be reopened.  In 
particular, the RO should follow the any 
applicable statutes, regulations and 
court decisions, including Hodge and 
Trilles, supra.  The appellant should be 
contacted and accorded the opportunity to 
present additional evidence and argument 
pertinent to her claim.  If the 
appellant's claim is reopened, the 
provisions of the VCAA should be complied 
with. If any such action does not resolve 
the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case.  The appellant should be given 
notice of, and appropriate opportunity to 
exercise, her appeal rights.  Thereafter, 
the case should be returned to the Board, 
if in order.
         
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



